Citation Nr: 0915458	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-34 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1965 to October 1967.  Service in the Republic 
of Vietnam is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which, in part, denied service connection 
for hypertension and coronary artery disease.  The Veteran 
initiated an appeal of this decision and requested de novo 
review by a Decision Review Officer (DRO).  The DRO issued a 
statement of the case (SOC) in August 2006 that continued the 
denial of his claims.  The Veteran's appeal was perfected 
with the timely submission of his substantive appeal (VA Form 
9) in October 2006.

In a September 2006 rating decision, the RO denied the 
Veteran's claim of entitlement to TDIU.  He expressed 
disagreement with this decision in an October 2006 statement.  

The issues of entitlement to service connection for coronary 
artery disease and TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington DC.

Issues not on appeal

In the above-mentioned January 2006 rating decision, the RO 
granted service connection for peripheral neuropathy of the 
upper and lower extremities and granted special monthly 
compensation based on loss of use of a creative organ.  The 
RO also continued the 20 percent disability rating that was 
assigned to the Veteran's diabetes mellitus.  The Veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
those decisions.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The evidence of record indicates that the Veteran's 
hypertension was caused by his service-connected diabetes 
mellitus. 


CONCLUSION OF LAW

The Veteran's hypertension is due to his service-connected 
diabetes mellitus.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected diabetes mellitus. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran in November 
2006.  The Board need not, however, discuss the sufficiency 
of this letter or VA's development of the claim in light of 
the fact that the Board is granting the Veteran's 
hypertension claim.  Thus, any potential error on the part of 
VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefits sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in the above-mentioned November 2006 
letter.  

Pertinent law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

With respect to Wallin element (1), the medical evidence 
indicates that the Veteran has been diagnosed with 
hypertension.  See, e.g., the November 2005 VA examination 
report.  Wallin element (1) has therefore been met. 

With respect to Wallin element (2), the RO granted service 
connection for diabetes mellitus in an August 2001 rating 
decision. 

With respect to Wallin element (3), in the November 2005 
examination report, the VA examiner observed that the Veteran 
was diagnosed with hypertension prior to being diagnosed with 
diabetes mellitus.  The examiner continued to state: 

The Veteran likely had hyperglycemia and 
hyperinsulinemia for many years prior to his 
diagnosis of diabetes mellitus.  The development of 
diabetes mellitus is a continuum of gradually 
rising hyperglycemia and compensatory 
hyperinsulinemia until the beta cells of the 
pancreas can no longer produce enough insulin to 
keep the blood glucose in the nondiabetic range.  . 
. . Although not all diabetics have hypertension, 
there is an increased incidence of hypertension in 
the diabetic population.  This may be due to 
multiple risk factors that are common for both 
diabetes and hypertension such as obesity.  
Individuals with diabetes type II have insulin 
resistance, a chronically pro-thrombotic and 
proinflammatory state associated with endothelial 
dysfunction and accelerated atherogenesis.  When 
the endothelium is healthy, nitric oxide controls 
vascular tone and protects the endothelium from 
damage due to increased pressure and flow.  
The mechanism is impaired in individuals with 
diabetes mellitus type II.  Therefore, the 
Veteran's hypertension is at least as likely as not 
caused by, a result of, or aggravated by his 
diabetes mellitus type II. 

See the November 2005 VA examination report, page 4.  The 
record does not contain any contrary evidence.  Nor is there 
any other medical evidence in the record which suggests that 
the Veteran's hypertension is not caused by his pre-diagnosed 
diabetes mellitus.  Accordingly, Wallin element (3) has been 
met, and therefore all elements have been satisfied.  The 
benefit sought on appeal is accordingly granted.




ORDER

Entitlement to service connection for hypertension is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining two issues must be remanded for further procedural 
and evidentiary development.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus.

In the above-mentioned November 2005 VA examination, the 
examiner stated that "it is impossible to determine to what 
degree the diabetes mellitus has contributed to or aggravated 
his coronary artery disease above baseline manifestation 
without resorting to mere speculation."  The VA examiner 
also implied that the Veteran was at an elevated risk for 
developing coronary artery disease due to his diabetes 
mellitus and indicated that coronary artery disease can often 
be diagnosed prior to diabetes due to cardiovascular disease 
risks beginning at a level well below the cutoff for a formal 
diagnosis of diabetes. 

In this case the VA examiner's opinion indicated that the 
degree the Veteran's diabetes has contributed to or 
aggravated his coronary artery disease could not be 
identified without resorting to speculation.  The examiner 
did not offer an opinion as to whether it was possible that 
the Veteran's coronary artery disease was due to his diabetes 
mellitus.  Furthermore, while not requested by the RO, the 
examiner also did not indicate whether the Veteran's coronary 
artery disease could be related to his hypertension.  In 
light of the Board's grant of service connection for 
hypertension, the relationship between these two disabilities 
is potentially important.  This case thus presents certain 
medical questions which cannot be answered by the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions]. Under such circumstances, a 
medical nexus opinion is necessary.

3.  Entitlement to TDIU.

As was noted in the Introduction, the Veteran's claim of 
entitlement to TDIU was denied by the RO in a September 2006 
rating decision.  In October 2006, the Veteran filed a timely 
notice of disagreement with respect to this decision.

A statement of the case (SOC) pertaining to that issue has 
yet to be issued by the RO.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that where a notice of 
disagreement is filed but a SOC has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a physician to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the Veteran's 
coronary artery disease is due to his 
service-connected hypertension or diabetes 
mellitus.  If the reviewing physician 
finds that physical examination of the 
Veteran and/or diagnostic testing is 
necessary, such should be accomplished.  
A report should be prepared and associated 
with the Veteran's VA claims folder.

2.  VBA must issue a SOC pertaining to the 
issue of entitlement to TDIU.  The Veteran 
and his representative should be provided 
with copies of the SOC and advised of the 
time period in which to perfect an appeal.

3.  VBA should then readjudicate the 
Veteran's claim of entitlement to service 
connection for coronary artery disease.  
If the benefit sought on appeal remain 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


